The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the RCE filed on 01/11/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2, 6-8, 12,14,21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sweetnam et al. (6,532,920) in view of Seitz (7,201,126).
Regarding claim 1: Sweetnam discloses a rocker arm (figures 1,2), comprising: an outer arm comprising a first side and a second side and a latch bore (10); an inner arm disposed between the first side and the second side of the outer arm (44); a pivot axle pivotally coupling the inner arm and the outer arm at a first end of each of the inner arm and the outer arm (34); a latch having a first position and a second position, wherein the 
	Sweetnam fails to disclose the lost motion spring is not located on the pivot axle.
	However, Seitz teaches the lost motion spring is not located on the pivot axle (13).
	It would have been obvious to one having an ordinary skill in the art to modify the system of Sweetnam by providing alternative lost motion spring location as taught by Seitz for such is an alternative adaptation that is available choice.
Regarding claim 2: Sweetnam discloses a hydraulic lash adjuster fluidly coupled to a hydraulic fluid passage and mechanically coupled to the outer arm (figure 2).
Regarding claim 6: Sweetnam discloses a bearing axle mechanically coupled to one of the inner arm and the outer arm (figure 14), the bearing axle having a bearing roller mounted thereon (162,356), and the bearing roller configured to engage a low lift cam (66).

Regarding claim 8: Sweetnam discloses wherein the bearing axle is mechanically coupled to the inner arm (figure 13).
Regarding claim 12: Sweetnam discloses a high lift one of the inner arm and outer arm includes a slider pad engagement surface for the cam, and wherein a low lift one of the inner arm and the outer arm includes a roller bearing engagement for the cam (figure 1).
Regarding claim 14: Sweetnam discloses at least one of the outer arm and the inner arm comprises an arcuate latch seat, wherein the latch in an extended position engages the arcuate latch seat to pivotally fix the inner arm and the outer arm (102).
Regarding claims 21,22: Seitz discloses the lost motion spring is located at the second end of the inner/outer arm (i.e., different and distinct from the first end; see figure 1).
Regarding claim 23: Seitz discloses the lost motion is configured to bias a position of the inner arm (14).
Regarding claim 23: Sweetnam discloses the lost motion is configured to bias a position of the inner arm (84).


Claims 4,5,11,12,15,18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sweetnam as modified above and further in view of EP’300 (EP1571300).
Regarding claims 4,5,11,12,15: Sweetnam as modified above discloses the claimed invention as recited above except for specifying a dual feed hydraulic lash adjuster and slot for latch engagement.
EP’300 teaches a hydraulic lash adjuster fluidly coupled to hydraulic fluid passage (figure 4) and the hydraulic lash adjuster is a dual feed hydraulic lash adjuster (abstract).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the instant application to modify the system of Sweetnam as modified above by providing the arrangement as taught by EP'300 in order to enhance lash adjustment and thereby improve the system performance. Additionally, reversing the pad for the roller or high lift for low lift is well within the scope of design choice pertaining to choosing from finite alternatives. It is also within the scope of one having an ordinary skill in the art to adopt slot as engagement means for such is an equivalent alternative adaption.
Regarding claim 18: Sweetnam discloses at least one of the outer arm and the inner arm comprises an arcuate latch seat, wherein the latch in an extended position engages the arcuate latch seat to pivotally fix the inner arm and the outer arm (102).

Regarding claim 20: Sweetnam discloses the lost motion spring disposed between the first arm and second arm (84).
Claims 13,17 are rejected under 35 U.S.C. 103 as being unpatentable over Sweetnam as modified above and further in view of Diggs et al. (5,544,626). 

Sweetnam discloses the claimed invention as recited above except for specifying circular shape of latch.
Diggs teaches circular shape of latch (figure 3).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the instant application to modify the system of Sweetnam by providing the arrangement as taught by Diggs in order to facilitation engagement motion.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon C Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZELALEM ESHETE/
Primary Examiner, Art Unit 3748